PER CURIAM.
This is an appeal from an order of the trial court denying without an evidentiary *1237hearing appellant’s motion to vacate his sentence, pursuant to Fla.R.Crim.P. 3.850. The facts alleged in the motion, when considered to be true, sufficiently state a basis for collateral relief. The record in this case does not conclusively refute the allegations of the motion. Therefore, an evidentiary hearing should have been afforded to appellant. Brumley v. State, 224 So.2d 447 (Fla. 4DCA 1969).
REVERSED AND REMANDED.
MAGER, C. J., and DOWNEY and ALDERMAN, JJ., concur.